DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 

Response to Amendment
The Amendment filed on 06/24/2022 has been entered. Claims 1 and 4-10 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160072078) (Lee) in view of Pflumm et al (US 2015/0318478) (Pflumm).

In reference to claims 1, 9 and 10, Lee teaches an organic light emitting device having a structure of a first electrode, a hole transport region an emission layer, an electron transport region, and a second electrode that are sequentially stacked in that order (Lee [0022]) wherein the emission layer includes a phosphorescent dopant (Lee [0097]) an electron transporting host and a hole transporting host that meet at least an equation 1 in order to efficiently form an exciplex and further teaches that the hole transporting host is a compound HH1-2 (Lee [0088]) as shown below.

    PNG
    media_image1.png
    40
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    281
    media_image2.png
    Greyscale
 

Lee does not expressly teach that the electron-transport host is a compound of formula 11 or 13 as instantly claimed.

With respect to the difference, Pflumm teaches compounds that are useful as host materials in organic electronic devices including those with a electron transporting groups (Pflumm [0097] [0119]) such as the compound H32 shown below (Plfumm page 119) and further teaches that these materials are used in combination with other host materials including carbazole derivatives (Pflumm [0092]) to achieve improvements in efficiency, voltage and lifetime (Pflumm [0092] [0407]-[0410]). 


    PNG
    media_image3.png
    305
    459
    media_image3.png
    Greyscale


In light of the motivation of using the compound H32 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound H32 as described by Plfumm in order to prepare a device with improvements in efficiency, voltage and lifetime and thereby arrive at the claimed invention. 

While Lee in view of Plfumm does not expressly teach that this combination of specific materials meets the taught requirements of Formula 1 as shown above to efficiently form an exciplex as instantly claimed, the calculation of the LUMO of this compound using the DFT methods described by Lee [0211] is within the ambit of the ordinarily skilled artisan and the selection of this material would have been obvious to the ordinarily skilled artisan for the described benefits of Plfumm and its evident electron transport host structure.  

While Lee in view of Plfumm does not expressly teach that this combination of specific materials meets the claimed relative photoluminescence spectra of the individual host materials to the exciplex formed by the host materials, Lee does teach that the host material combinations form an exciplex and teaches that the claimed feature of the exciplex having a longer photoluminescence wavelength than a photoluminescence wavelength of either of the individual materials is evidence of exciplex formation (Lee [0207]). That is, the claimed feature relative photoluminescence wavelength is an inherent feature of an exciplex and therefore an inherent feature of the device of Lee in view of Plfumm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 1: Reads on the device with the claimed structure wherein HH1-2 is the p-type host of chemical formula 1 wherein R1 to R10 are each hydrogen, l1 and l2 are each 1, L1 is unsubstituted arylene (i.e. phenylene), L2 is a direct bond, Ar1 is unsubstituted aryl (phenyl) and Ar2 is unsubstituted aryl (i.e. phenyl) and the compound H32 is a compound of formula 12 wherein Ar25 and Ar26 are each phenyl, Y10, Y11 and Y12 are each N, l18 is 1, L18 is phenylene, R46 and R47 are each H, R48 and R49 are each methyl and a phosphorescent dopant is present.   
For Claim 9: Reads on formula 1-1.
For Claim 10: Reads on formula 13-1.

In reference to claim 4, Lee in view of Plfumm teaches the device as described above for claim 1. While Lee does not expressly state that the exciplex formed of the host materials emits a photoluminescence peak with a lower photon energy than a photon energy of each of the photoluminescence peak of the p-type and N-type hosts, this is an inherent property of the device. Photon energy has an indirect relationship to wavelength as defined by the Planck-Einstein relation (E= hν) and therefore the relationships of the wavelengths as described by Lee in Fig 2 and [0205]-[0207] demonstrate that the claimed feature is present.  

In reference to claim 5, Lee in view of Plfumm teaches the device as described above for claim 1 that is identical to the inventive device example 2-40 from the specification. Lee does not expressly teach that the HOMO level of the hole transport host HH1-2 is higher in energy than a homo energy level of the electron transport host. However, these electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
 
In reference to claim 6, Lee in view of Plfumm teaches the device as described above for claim 1 that is identical to the inventive device example 2-40 from the specification. Lee does not expressly teach that the LUMO level of the hole transport host HH1-2 is higher in energy than a LUMO energy level of the electron transport host H32 of Plfumm. These electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 7, Lee in view of Plfumm teaches the device as described above for claim 1.  Lee teaches that the materials are included in a volume ratio of 5:5, in other words 1:1. While a volume ratio is not necessarily identical to a weight ratio, the compounds H-32 and HH1-2 are of similar molecular weight and would therefore be highly likely to have a sufficiently similar density such that a volume ratio of 1:1 would correspond to a weight ratio between 2:8 and 8:2. 

In reference to claim 8, Lee in view of Plfumm teaches the device as described above for claim 1. Lee further teaches that taught devices have roll off efficiency ratio of ~14% (Lee [0212]) which is defined somewhat differently than the instantly claimed property of ‘an efficiency ratio’. However, these values appear to represent a similar property and furthermore, such a property is inherent to the device. The device composition has the identical claimed features of example device 2-40 which has the claimed property. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786